DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens (US 2018/0133730) in view of Ott (US 2013/0228123). All reference is to Wilkens unless indicated otherwise.

Regarding Claim 1 (Original), Wilkens teaches a system for calculating a thickness of a marking line applied to a surface as a paint vehicle moves over the surface, comprising: 
a pump that pumps paint from a paint supply tank [fig. 3 @112a]  to one or more paint guns [¶0027, “In operation, paint flows out from the paint tanks 112a, 112b (hereafter duplicate elements such as 112a, 112b are, after introduction, referred to in singular “112” unless expressly referenced), where pumps 132a, 132b pressurize flow and supply the paint from their respective tanks through flow meters 136a, 136b to main supply lines 116a, 116b and into collection manifolds 118a, 118b. The paint then flows from the manifolds 118 through one or more secondary supply lines 122a, 122b to various spray guns 124a, 124b where the paint is applied to the road surface”]; 
generate a mil thickness [¶0008] of a paint line [¶0039, “Typically, the PLC is programmed to take the input information and formulate data to be displayed to the operator. The data includes but is not limited to current material flow rate, accumulated gallons or pounds used and applied thickness, which may be displayed on a per spray gun basis. The information is displayed on a device such as a laptop 230 via graphical user interface (GUI)”] applied to a surface by the one or more paint guns [fig. 3 @124] for a time period corresponding to a measured paint volume [¶0032, “That is, when the volume of paint passing through the main supply line, line width and vehicle speed are known, the thickness (e.g., mil thickness) of the line on the spray surface can be calculated”] 
Wilkens does not teach the pump is a positive placement pump; a linear distance sensor disposed proximate to the pump and configured to: measure positions of a shaft of the positive displacement pump while the positive displacement pump operates; and generate position outputs of the position of the shaft; a controller operatively connected to the linear distance sensor to receives the position outputs from the linear distance sensor and configured to: calculate a volumetric displacement of the paint pump between a first measured position of the shaft and a second measured position of the shaft; and the measured paint volume corresponds to first and second measured positions of the shaft
Ott teaches a positive placement pump [fig. 4A @20, ¶0013, “… the single-piston pump is advantageously configured for a conveying pressure of at least 10 bar“]; 
a linear [fig. 4A teaches piston movement is linear therefore sensor 40 which senses piston position is construed as a linear sensor] distance sensor [fig. 4A @40] disposed proximate to the pump [fig. 4A @20, ¶0014, “… a distance sensor for determining the piston position inside the single-piston pump is provided. By determining the piston position and by tracking the change in position during the feed of paint, it is thus possible for the quantity of paint discharged into the main supply line by the metering cylinder or the single-piston pump to be determined in a comparatively highly accurate manner …”] and configured to:
measure positions of a shaft of the positive displacement pump while the positive displacement pump operates; and generate position outputs of the position of the shaft [¶0037, “Said distance sensor 40 makes it possible to very accurately determine the piston position inside the cylinder 24, from which it is possible to precisely determine the given paint volume … the movement increments of the piston 26 in the single-piston pump 20 can be detected sensorially and can be evaluated as conveyed-quantity signals”]; 
a controller [¶0014 teaches a sensor system] operatively connected to the linear distance sensor [fig. 4A teaches piston movement is linear therefore sensor 40 which senses piston position is construed as a linear sensor] to receives the position outputs from the linear distance sensor [¶0037 conveyed quantity signals] and configured to: 
calculate a volumetric displacement of the paint pump between a first measured position of the shaft and a second measured position of the shaft; [¶0014, “… a distance sensor for determining the piston position inside the single-piston pump is provided. By determining the piston position and by tracking the change in position during the feed of paint, it is thus possible for the quantity of paint discharged into the main supply line by … the single-piston pump to be determined in a comparatively highly accurate manner”] and
the measured paint volume corresponds to the volumetric displacement of the paint pump between the first and second positions [¶0014, “the quantity of paint discharged into the main supply line by the metering cylinder or the single-piston pump to be determined in a comparatively highly accurate manner, while considering the other configuration values (such as in particular the piston diameter and the like)”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a precision volume measurement concept, as taught by Ott, into the system taught by Wilkins, to increase the accuracy of the sensors used to measure the volume flow rate of paint. Increased paint flow accuracy when evaluated over the distance travelled by the vehicle between the first and second piston positions also helps ensure paint thickness specifications are achieved while minimizing the waste caused by over-application of paint. 

Regarding Claim 2 (Original), Wilkens in view of Ott teaches the system of Claim 1, further comprising 
a vehicle displacement sensor configured to generate speed outputs indicative of a speed or distance of the paint vehicle moving over the surface  [¶0016, “A monitoring device provides an electronic signal indicative of vehicle speed over a roadway.”].

Regarding Claim 3 (Original) The system of Claim 2, wherein 
the controller is operatively connected to the vehicle displacement sensor to receive the speed or distance outputs from the vehicle displacement sensor [¶0032, “Signals from the main line flow meters 136, a vehicle speed from a vehicle speed sensor (not shown) and the timer box 250, as well as signals from any or all of temperature sensors, the pressure sensors, pump sensors, and/or vehicle speed from a vehicle speed sensor (not shown) may be input to the data processor 210”].

Regarding Claim 4 (Original) The system of Claim 3, wherein the controller is further configured to: 
utilize the speed or distance outputs to calculate the mil thickness of the paint line [¶0032].

Regarding Claims 5 and 13 (Original), Wilkens in view of Ott teaches the system of Claim 1 and the method of Claim 11, further comprising: 
a user interface operatively connected to the controller, the user interface configured to output a display of the mil thickness [¶0016, “The device also includes a microprocessor programmed to receive the electronic signals from the flow meters and/or pressure sensors and output at least one of the following: the total amount of pavement marking material being applied to the roadway by each spray gun and/or the thickness of pavement marking material applied by each spray gun to the roadway …  In one arrangement, the output from the processor is displayed on a user display”].

Regarding Claim 6 and 14 (Original), Wilkens in view of Ott teaches the system of Claim 5 and the method of Claim 11, wherein 
the user interface is further configured to receive user inputs to increase or decrease the mil thickness of the paint line applied to the surface [¶0016, “a controller is provided that allows operating valves associated with each spray gun to, for example, equalize the volume and/or thickness of paint lines applied by each spray gun. In this arrangement, a user may control the valves or the valves may be automatically controlled”].

Regarding Claim 11 (Original), Wilkins teaches a method for calculating a thickness of a marking line applied to a surface as a paint vehicle moves over the surface, comprising:
acquiring, from a sensor [fig. 3 @136], a volume flow of a paint pump [fig. 3 @112a] while the paint pump operates to apply paint to a surface over which the paint vehicle moves [¶0014, “continually measuring the flow of individual spray guns in conjunction with distance traveled (e.g., vehicle speed)”]; 
acquiring a vehicle displacement signal indicative of a speed or a distance traveled by the paint vehicle during a time period [¶0014];
calculating a mil thickness of a paint line applied to the surface based on the volume of paint from the paint pump [¶0032] and the displacement signal [¶0014 vehicle speed integrated over the time period]; and 
generating an output [¶0039] based on the mil thickness [¶0014, “The present invention allows the real time or near-real time monitoring of paint usage and corresponding line thickness”] 
Wilkins does not teach a linear distance sensor; at least first and second position measurements of a shaft of a positive displacement pump; determining a volumetric displacement of the paint pump between first and second shaft positions corresponding with the first and second position measurements; determine the volume of paint between the first and second position measurements
Ott teaches a linear distance sensor [fig. 4A teaches piston movement is linear therefore sensor 40 which senses piston position is construed as a linear sensor]; 
at least first and second position measurements of a shaft [fig. 4A @20, ¶0014, “… a distance sensor for determining the piston position inside the single-piston pump is provided. By determining the piston position and by tracking the change in position during the feed of paint, it is thus possible for the quantity of paint discharged into the main supply line by the metering cylinder or the single-piston pump to be determined in a comparatively highly accurate manner …”] of a positive displacement pump [fig. 4A @20, ¶0013, “… the single-piston pump is advantageously configured for a conveying pressure of at least 10 bar“]; 
determining a volumetric displacement of the paint pump between first and second shaft positions corresponding with the first and second position measurements [¶0037, “Said distance sensor 40 makes it possible to very accurately determine the piston position inside the cylinder 24, from which it is possible to precisely determine the given paint volume … the movement increments of the piston 26 in the single-piston pump 20 can be detected sensorially and can be evaluated as conveyed-quantity signals”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the method steps of a precision volume measurement, as taught by Ott, into the method taught by Wilkins, to increase the accuracy of the sensors used to measure the volume flow rate of paint. Increased paint flow accuracy when evaluated over the distance travelled by the vehicle between the first and second piston positions also helps ensure paint thickness specifications are achieved while minimizing the waste caused by over-application of paint. 

Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Ott and Wilkens (US 2012/0203475) hereinafter Wilkins ‘475. All reference is to Wilkins unless indicated otherwise.

Regarding Claim 7 (Original), Wilkens in view of Ott teaches the system of Claim 6
Wilkens in view of Ott does not teach the controller is further configured to increase or decrease a speed of the paint pump to subsequently increase or decrease the mil thickness of a subsequently applied paint line [¶0035, “This continuous monitoring allows a user to adjust of the pump speed to maintain a desired line thickness”]
Wilkins ‘475 teaches a controller is further configured to increase or decrease a speed of a paint pump to subsequently increase or decrease the mil thickness of a subsequently applied paint line [¶0035, “This continuous monitoring allows a user to adjust of the pump speed to maintain a desired line thickness”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of user and automatic system control of pump speed, as taught by Wilkens ‘475 into the system taught by Wilkens in view of Ott, in order to maintain the desired paint line thickness (Wilkens ‘475: ¶0035).

Regarding Claims 8 and 15 (Original), Wilkens in view of Ott teaches the system of Claim 1 and the method of Claim 11,
Wilkens in view of Ott does not teach compare the mil thickness to a target mil thickness; and increase or decrease a speed of the paint pump to adjust the mil thickness of a subsequently applied paint line to be within a desired range of the target mil thickness
Wilkens ‘475 teaches compare the mil thickness to a target mil thickness; and increase or decrease a speed of the paint pump to adjust the mil thickness of a subsequently applied paint line to be within a desired range of the target mil thickness [¶0035 teaches manual and automatic adjustment/correction of paint line width].

Regarding Claim 16 (Original), Wilkens in view of Ott teaches the method of Claim 11
Wilkens in view of Ott does not teach receiving a pump speed signal indicative of a speed of a hydraulic pressure pump that controls movement of a shaft of the paint pump; and generating a control output to increase or decrease speed of the hydraulic pressure pump based on the mil thickness
Wilkins ‘475 teaches a controller is further configured to increase or decrease a speed of a paint pump to subsequently increase or decrease the mil thickness of a subsequently applied paint line [¶0035, “This continuous monitoring allows a user to adjust of the pump speed to maintain a desired line thickness”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of user and automatic system control of pump speed, as taught by Wilkens ‘475 into the system taught by Wilkens in view of Ott, in order to maintain the desired paint line thickness (Wilkens ‘475: ¶0035)
Wilkens in view of Ott and Wilkens  ‘475 does not teach generating speed control signals for the hydraulic pressure pump that result in the desired alterations in the speed of the paint pump
	Before the application was filed one of ordinary skill in the art would understand that controlling the speed of the hydraulic actuator, rigidly connected to the paint pump piston, would be equivalent to controlling the speed of the paint pump. They would also understand that the speed of the hydraulic fluid pimp was directly proportional to the speed of the hydraulic actuator.
One of ordinary skill in the art would understand how to convert the desired paint pump speed control signal, taught by Wilkens ‘475, to a hydraulic fluid pump control signal that would cause the hydraulic actuator and the paint pump to operate at a desired speed with a reasonable expectation of success.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Ott and Graco Instructions for RPS 2900 Pump Kit, hereinafter GRACO. All reference is to Wilkens unless indicated otherwise.

Regarding Claim 9 (Original), Wilkens in view of Ott teaches the system of Claim 1 
Wilkens in view of Ott do not teach a linear hydraulic actuator connected to the shaft of the paint pump; and a hydraulic pressure pump fluidly connected to the linear hydraulic actuator
GRACO teaches a linear [pump piston and hydraulic actuator move in same single dimension] hydraulic actuator [page 4 unlabeled hydraulic actuator (page 4 items 9 and 25 illustrate supply and return hydraulic fluid lines) on top of and connected by rod to paint pump (item 1) connected to the shaft [page 4 unlabeled shaft between hydraulic actuator and pump] of the paint pump [page 4 item 1]; and 
a hydraulic pressure pump fluidly connected to the linear hydraulic actuator [page 3 teaches hydraulic line 9 coupled to hydraulic pump and hydraulic actuator]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a linear hydraulic actuator connected to a positive displacement pump, as taught by GRACO, into the system taught by Wilkens in view of Ott, in order to provide a source of motive power to a positive displacement pump that is compact in size and allows for precise control of the pump stroke length to enable rapid and frequent variations in the pump volumetric output.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Ott, GRACO, and Wilkens ‘475. All reference is to Wilkins unless indicated otherwise.

Regarding Claim 10 (Original) Wilkens in view of Ott and GRACO teaches the system of Claim 9 
the hydraulic fluid pump [GRACO: page 3 coupled to line 9] speed is directly proportional to the speed of the paint pump [GRACO teaches hydraulic actuator rigidly connected to paint pump and actuator speed is equivalent to paint pump speed, hydraulic pump speed is proportional to hydraulic actuator speed]
Wilkens in view of Ott and GRACO does not teach generate control outputs to alter the speed of the hydraulic fluid pump
Wilkens ‘475 teaches generate control outputs to alter the speed of the paint pump based on the mil thickness [¶0035 teaches manual and automatic speed control of the paint pump]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of user and automatic system control of pump speed, as taught by Wilkens ‘475 into the system taught by Wilkens in view of Ott and GRACO, in order to maintain the desired paint line thickness (Wilkens ‘475: ¶0035)
	Wilkens in view of Ott, GRACO and Wilkens ‘475 does not teach generate control outputs to alter speed of the hydraulic fluid pump
	Before the application was filed it would have been obvious to one of ordinary skill in the art how to alter the control signals generated to control the speed of the paint pump to into control signals that would alter the speed of the hydraulic fluid pump to cause the necessary changes in the speed of the directly connected paint pump with a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Ott and Emerson (US 4,331,033). All reference is to Wilkens unless indicated otherwise.

Regarding Claim 12 (Original), Wilkens in view of Ott teaches the method of Claim 11
Wilkens in view of Ott does not teach acquiring a position measurement at least once every five seconds [Wilkens: ¶0014, “The present invention allows the real time or near-real time monitoring of paint usage and corresponding line thickness”] 
Emerson teaches acquiring a position measurement at least once every five seconds [col. 2 lines 15-20, “The dial indicator can read flow rate directly in any desired units and with any desired sensitivity. The reading can be displayed continuously and updated every two seconds”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to modify the method steps, taught by Wilkens in view of Ott, to acquire a position indication reading at least every five seconds, as taught by Emerson, in order to provide real time or near real time monitoring of the line thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694